DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information Disclosure Statements filed on 02/22/2019, and 09/26/2019 have been considered. An initialized copy of the form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (9170115), in view of Katka (20060044305), in view of Chang (20120287128). 

As per claim 1: Kim teaches the following limitations.
A map data generating apparatus capable of generating map data; [Column 2, line 30 – 36: “a data analysis/map generation controller configured to analyze the collected data of the position sensor and automatically generate a map based on the analyzed data…” ]
representing a three-dimensional shape; [ Column 2, lines 52 – 53: “construct a 3DADASMAP of roads using the data,” ] 
using approximation; [Column 2, lines 16 – 17: “..using the method of least squares...”]
the map data generating apparatus comprising; a receiver to receive a shape point sequence indicating the three-dimensional shape; [See at least Kim, Column 2, lines 30 – 37: “a telematics center configured to receive the data of the position sensor, transmitted from the TMS terminal…“and Column 4, lines 47 – 53: “a position sensor …configured to detect and transmit … 3D GPS information to the TMS terminal .. and a gyro sensor  … configured to detect and transmit 3D gyro information and the slope of a road to the TMS terminal.” ] 
and a controller to generate an arc passing three object points based on the three object points; [ Figure 8: depicting a curve generated and passing through three points, labeled A1, A2, and A3 ]
Kim does not disclose determining and including a division point with the three points and its order in the point segment. However Katka teaches following limitations;
and determines whether an approximation division point that should not be approximated in the three-dimensional shape is included in the three object points; [See at least Katka, paragraph 0010: “computer-readable medium … selecting a first set of three consecutive points… including a first point, a middle point, and a third point.” ]
based on the arc, the three object points being any one of three points whose order in the shape point sequence is continuous, and three points whose order in the shape point sequence is every N in the shape point sequence acquired by the receiver, where N is a natural number[[.]]; [ See at least Katka, paragraph 009: “Generating a ...curve for a sequence of ordered points…selecting a first set of three consecutive points from the sequence of points.” ] The set of points are “consecutive” in the sequence of ordered points. Consecutive is interpreted as being one after another (i.e. x+1) which is a natural number.
Kim and Katka disclose everything above. Kim and Katka does not disclose determining an index measurement between a line segment and curve, and including a point between the two other points in the point segment when the index is larger than a predetermined value. However Chang teaches the following limitations;
wherein the controller finds an index indicating a difference between a line segment connecting a middle point and another point of the three object points in the shape point sequence and a partial arc corresponding to the line segment in the arc, [See at least Chang, Paragraphs 0038 – 0040: “the first sampling module may repeat blocks….a distance between the midpoints…is greater than the first preset value..” and figure 5.] 
and determines that the approximation division point is included in the three object points when the index is larger than a predetermined threshold value; [See at least Chang, paragraph 0039: “the first sampling module inserts the second midpoint … into a second que if a distance … is greater than a first preset value.”] This teaches a process of including a calculated midpoint into a set of points if a measuring value or index is greater than a predetermined value.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the teachings of Kim to include a division point in a set of three points whose order is continuous from a larger point sequence as taught by Katka. This would allow for providing for a curve fit which includes accurately calculated mid points.  Furthermore one of ordinary skill in the art would have been motivated to modify the teachings of Kim to include Chang’s teaching of determining a measured index value between a line segment and curve, and including a division point between the two other points in the point segment when the measured index is larger than a predetermined value. The modification to include an index representing curve fitting error, would increase the accuracy of representing a 3D shape by adjusting the fit when the measured index is larger than a predetermined value.

As per claim 2: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim further discloses the following:
and generates an approximate line approximating the three-dimensional shape, based on the divided shape point sequence; [ See at least Kim, Column 5 lines 20 - 27: “automatically generate 3D ADAS MAP by: dividing the data of the position sensor…and segmenting the data...by dividing the linear curve” ]
Kim discloses dividing the data and curve approximating a 3D shape. Kim does not disclose determining dividing a sequence of data by a division point when a division point is included with three points. Katka discloses the following:
wherein when it is determined that the approximation division point is included in the three object points, the controller divides the shape point sequence acquired by the receiver by the approximation division point; [See at least Katka, Paragraph 009: “The method includes selecting a first set of three consecutive points….determining a first line segment between the first point and the second point; determining a second line segment between the second point and the third point.”] This citation teaches a sequence of points being separated into two segments by a second point located between the first and third point after the points are determined and selected.
Katka discloses segmenting a point sequence to represent a 3D shape. By modifying Kim to include segmenting the point sequence by the division point, a more accurate line would be produced, better approximating the 3D shape. Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include the teaching of Katka to produce a more accurate line which better approximates the 3D shape.

As per claim 3: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim does not teach determining the division point in the point sequence by repeating change of the three points. Katka further discloses the following:
wherein by repeating change of the three object points, the controller performs generation of the arc and determination of the approximation division point for all points of the shape point sequence; [See at least Katka, Paragraph 0027: “The set includes a first end point, a second non-end point, and a third end point… provides a curve between every pair of consecutive points starting from the first point of a set of points and ending with the last point of a set of points.”]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include performing generation of the arc and determining the division point in the point sequence by repeatedly changing the three points as taught by Katka. This modification of tailoring a curve and division point to each changing three points would yield a curve more accurately to the three points rather than an entire point sequence.

As per claim 6: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1.Kim does not disclose using a distance between a predetermined point on the line segment and the partial arc as an index. Chang further discloses the following:
wherein the controller uses a distance between a predetermined point on the line segment and the partial arc as the index; [See at least Chang, Paragraph 0050: “the second sampling module …calculates a distance from the third mid-point… to the curved surface.”] Recall that this distance calculation is considered as an index.
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include an index, obtained by measuring a distance between a predetermined point on a line segment and a partial arc as taught by Chang. This modification would introduce a numerical reference in the process, determining the amount of error and accuracy of the curve relative to the points.

As per claim 8: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1 as well as calculating curvature of segmented data to minimize error [See at least Kim Column 5 lines 20 – 29]. Kim however does not disclose generating the first arc using the FIRST three points or a second arc using a new set of three points by shifting over one point from the first three points on the point segment, and determining the division point between the first and second set of three points. Katka further discloses the following:
wherein the controller generates a first arc by using first three points in the shape point sequence as the three object points; [ See at least Katka, Paragraph 0027: “the set includes a first end point, a second non-end point, and a third end point… the graphics rendering application or operating system… creating a smooth curve that connects the points.” ]
and further generates a second arc by using, as the three object points, second three points obtained by shifting one by one from the first three points in the shape point sequence; [ See at least Katka, Paragraph 009: “the method includes selecting a second set of three consecutive points from the sequence of points “ and Paragraph 0027: “the set includes a first end point, a second non-end point, and a third end point… the graphics rendering application or operating system… creating a smooth curve that connects the points.” ]
and determines that the approximation division point is included in a point overlapping each other between the first three points and the second three points; [See at least Katka, Paragraph 009: “The second set contains the second point, the third point, and a fourth point. “ ]
Kim and Katka do not teach determining a difference between the curvature of a first arc and second arc. Chang however discloses:
when a difference between a curvature of the first arc and a curvature of the second arc is larger than a predetermined threshold value; [ See at least Chang, Paragraphs 0050-0051: “the second sampling module …calculates a distance from the third mid-point…to the curved surface…and inserts the …midpoint into the first que if the distance is greater than …a preset value” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include the teaching of Katka and Chang. Modifying the curve generator taught in Kim to include the teachings of Katka; generating an arc for the first and second set of points on the point segment, and determining the division point between the first and second set of three points, and Chang; measuring the difference between curvature of a second and first arc, would make the curve representing a 3D shape be more accurate and reliable by acting as a measure of error and allowing for correction. 

As per claim 9: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim does not teach including a division point with the three points if an arc’s curvature is larger than a predetermined value. Chang further discloses the following:
The map data generating apparatus according to claim 1, wherein the controller determines that the approximation division point is included in the three object points when a curvature of the arc is larger than a predetermined threshold value; [See at least Chang, Paragraph 0050 – 0051: “the second sampling module …calculates a distance from the third mid-point…to the curved surface…and inserts the …midpoint into the first que if the distance is greater than …a preset value.”]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include a division point with the three points if an arc’s curvature is larger than a predetermined value as taught by Chang. This modification would give a calculated value to use as a reference determining the amount of error, allow for correction, and to avoid over fitting. 

As per claim 10: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim however does not teach sequentially changing three points in a first and second process or differentiating the first point of the second set as no longer being a division point and determining a new division point for the second set. Katka discloses the following:
The map data generating apparatus according to claim 1, wherein the control part controller performs first processing including the generation of the arc and the determination of the approximation division point while sequentially changing the three object points from one edge point to the other edge point of the shape point sequence acquired by the acquisition part receiver; [ See at least Katka, paragraphs 009-0010: “computer-readable medium … selecting a first set of three consecutive points… including a first point, a middle point, and a third point.” And “Generating a ...curve for a sequence of ordered points…selectin a first set of three consecutive points from the sequence of points.”] 
and second processing including the generation of the arc and the determination of the approximation division point while sequentially changing the three object points from the other edge point to the one edge point of the shape point sequence acquired by the receiver; [ See at least Katka, paragraphs 009: “the method includes selecting a second set of three consecutive points from the sequence of points...The second set contains the second point, the third point, and a fourth point. “ and Paragraph 0027: “the graphics rendering application or operating system… creating a smooth curve that connects the points.” ]
, and determines that a first point is not the approximation division point as a result of the first processing and the second processing, when it is determined that the first point is not the approximation division point in at least one of the first processing and the second processing; [See at least Katka, Paragraph 0027: “the first end point…may be termed end points since they are at the beginning and end of the set of points.”] This citation is specifying that the first end point cannot be a division point because they begin and end in each point set.
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include sequentially changing three points in a first and second process and differentiating the first point of the second set as no longer being a division point and determining a new division point for the second set, as taught by Katka. Modifying the map generator in Kim to include Katka’s teaching would make the point segment processing more efficient and accurate by applying a division point for each set of three points rather than one for the entire point segment. 

As per claim 11: The teachings Kim and Katka as shown above discloses all the limitations of claim 10. Kim does not teach differentiating the division point in the first and second process. Katka also teaches the following:
wherein when it is determined that the first point is the approximation division point in the first processing and it is determined that the first point is not the approximation division point in the second processing, the controller determines that a second point obtained by shifting by one point from the first point to the one edge point side is the approximation division point; [ See at least Katka, Paragraph 0010: “the second set including at least two points of the first set and a fourth point; and determining a second control point based on the second set.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one
of ordinary skill in the art to modify the teachings of Kim to include second processing division point determination as taught by Katka above. The modification would make the curve fitting of a point sequence more efficient by establishing a progressive process to analyze all points in the sequence that avoids re-determining a division point from a previous point set. 

As per claim 12: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim further teaches the following:
A terminal apparatus capable of representing the three-dimensional shape, using the map data generated by the map data generating apparatus; [ See Kim Column 2, lines 52 – 53: “TMS terminal may…construct a 3DADASMAP of roads using the data,” ] 

As per claim 13: Kim teaches the following limitations.
A map data generating method capable of generating map data; [Column 2, line 30 – 36: “a data analysis/map generation controller configured to analyze the collected data of the position sensor and automatically generate a map based on the analyzed data…”]
representing a three-dimensional shape; [ Column 2, lines 52 – 53: “construct a 3DADASMAP of roads using the data,” ] 
using approximation; [Column 2, lines 16 – 17: “..using the method of least squares...”]
acquiring a shape point sequence that is a point sequence indicating the three-dimensional shape; [See at least Kim, Column 2, lines 30 – 37: “a telematics center configured to receive the data of the position sensor, transmitted from the TMS terminal…“and Column 4, lines 47 – 53: “a position sensor …configured to detect and transmit … 3D GPS information to the TMS terminal .. and a gyro sensor  … configured to detect and transmit 3D gyro information and the slope of a road to the TMS terminal.”]
 generating an arc passing three object points, based on the three object points; [ Figure 8: depicting a curve generated and passing through three points, labeled A1, A2, and A3 ]
Kim does not disclose determining and including a division point with the three points and its order in the point segment. However Katka teaches following limitations;
and determining whether an approximation division point that should not be approximated in the three-dimensional shape is included in the three object points; [See at least Katka, paragraph 0010: “computer-readable medium … selecting a first set of three consecutive points… including a first point, a middle point, and a third point.”] This citation teaches a “middle point” is selected within the three points; which means it’s not approximated but accurately calculated.
based on the arc, the three object points being any one of three points whose order in the shape point sequence is continuous, and three points whose order in the shape point sequence is every N in the acquired shape point sequence, where N is a natural number; [See at least Katka, paragraph 009: “Generating a ...curve for a sequence of ordered points…selecting a first set of three consecutive points from the sequence of points.”] The set of points are “consecutive” in the sequence of ordered points. Consecutive is interpreted as being one after another (i.e. x+1) which is a natural number.
Kim and Katka disclose everything above. Kim and Katka does not disclose an index measurement between a line segment and curve, and including a point between the two other points in the point segment when the index is larger than a predetermined value. However Chang teaches the following limitations;
and finding an index indicating a difference between a line segment connecting a middle point and another point of the three object points in the shape point sequence and a partial arc corresponding to the line segment in the arc; [See at least Chang, Paragraphs 0038 – 0040: “the first sampling module may repeat blocks….a distance between the midpoints…is greater than the first preset value..” and figure 5.] The term “index” is interpreted as a measured value representing something. In this reference the “preset value” in respect to the distance between midpoints on the curve and line segment, is considered an index. This citation teaches a calculated distance between midpoints on the line segment and curve.
and determining that the approximation division point is included in the three object points when the index is larger than a predetermined threshold value; [ See at least Chang, paragraph 0039: “the first sampling module inserts the second midpoint … into a second que if a distance … is greater than a first preset value.” ] This teaches a process of including a calculated midpoint into a set of points if a measuring value or index is greater than a predetermined value.

Therefore, at the time of filling of the invention, one of ordinary skill in the art would be motivated to modify the teachings of Kim to include teaching determining and including a division point and its order with the point segment as taught by Katka. This would allow for providing for a curve fit which includes accurately calculated mid points; additionally adding determining an index measurement between a line segment and curve, and including a point between the two other points in the point segment when the index is larger than a predetermined value, as taught by Chang. This modification would increase the accuracy of representing a 3D shape by adjusting the fit when the measured index is larger than a predetermined value.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (9170115), in view of Katka (20060044305), in view of Chang (20120287128), in further view of Karasaki (6260000).
As per claim 4:  
The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim does not disclose obtaining three points from outside of the map data generating apparatus. Karasaki however teaches the following:
wherein the controller uses three points designated from an outside of the map data generating apparatus in the shape point sequence as the three object points; [ See at least Karasaki, Column 16 lines 32 – 54: “When the three-point mode button…is selected…..the user clicks the starting point, the ending point, and the passing point.” ] This citation explains how the three points can be sourced by the user which is separate and “outside” from the data generating apparatus.
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include the ability to receive three points from a source outside of the apparatus, as taught by Karasaki. This modification would allow the apparatus to have an alternative way of obtaining points, thus increasing system versatility. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (9170115), in view of Katka (20060044305), in view of Chang (20120287128), in further view of Sugama (20100295858). 
As per claim 7: The combination of Kim, Katka, and Chang, as shown above discloses all the limitations of claim 1. Kim does not teach using an area surrounded by a line segment or arc as an index. Sugama teaches the following:
wherein the controller uses an area of a region surrounded by the line segment and the partial arc as the index; [See at least Sugama, Paragraph 0064: “acquires the relationship between the area difference being .. the area of a curve segment…and the area of a line segment,” and figure 4. ] This reference teaches the calculation of a “relationship” between an area surrounded by a line segment and an arc. This calculated “relationship” is interpreted as being a measured index value.
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Kim to include using an area surrounded by a line segment or arc as an index as taught by Sugama. This modification would make curve fitting more accurate by having a measured area as an index to identify error in the curve. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone number is (571)272-7458.  The examiner can normally be reached on Mon. - Fri. (7:30 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.P/Examiner, Art Unit 3669                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669